Billings, J.,
dissenting. It is clear that if one requires a certified copy of an accident report or a state police report 23 V.S.A. § 114 establishes the required fee. However, neither 23 V.S.A. § 104 nor 23 V.S.A. § 114 mandates that the Commissioner of Motor Vehicles provide only certified copies of these documents, and it is beyond my comprehension how the majority can stretch these statutes to reach this result. 1 V.S.A. § 316 (b) clearly indicates that the fee for an uncertified public record (a mere copy of a public record) shall be its actual cost. The statutory policy of the access to public records law, 1 V.S.A. §§ 315-320, is that it should be liberally construed to preserve for the public the right to inspect and/or obtain copies of public records at a minimum cost. The legislature has mandated this, and the majority, by subterfuge and an improper interpretation of the three statutes involved, has avoided this result. The plaintiff is entitled to obtain an uncertified copy of the pertinent reports at cost. I would reverse the judgment below and remand so that the court could determine the actual cost of the eight pages here involved which the plaintiff obtained.